  Case 3:20-cv-00951-B Document 1-4 Filed 04/17/20                     Page 1 of 2 PageID 50




                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE NORTHERN DISTRICT OF TEXAS
                                   DALLAS DIVISION

 PIO BINGABING, Individually and as                  §
 Personal Representative of the Estate of            §
 EMILY BINGABING                                     §
                                                     §           CIVIL ACTION NO.
 VS.                                                 §           __________________
                                                     §           JURY
 THE ESTATE OF RASHAD WARREN                         §
 and WAL-MART STORES TEXAS, LLC                      §
 D/B/A WALMART #3406                                 §

                        CERTIFICATE OF INTERESTED PERSONS
                          (This form also satisfies Fed. R. Civ. P. 7.1)


Pursuant to Fed. R. Civ. P. 7.1 and LR 3.1(c), LR 3.2(e), LR 7.4, LR 81.1(a)(4)(D), and LR 81.2,

Wal-Mart Stores Texas, LLC d/b/a Walmart #3406

Provides the following information:

       For a nongovernmental corporate party, the name(s) of its parent corporation and any
publicly held corporation that owns 10% or more of its stock (if none, state “None”):
*Please separate names with a comma. Only text visible within box will print.

         Wal-Mart Real Estate Business Trust is the sole member of Wal-Mart Stores Texas
         LLC. Wal-Mart Property Co. is the sole trustee of Wal-Mart Real Estate Business
         Trust. Wal-Mart Stores East, LP is the sole owner of Wal-Mart Property Co. WSE
         Management, LLC is the general partner of Wal-Mart Stores East, LP, and WSE
         Investment, LLC is the limited partner of Wal-Mart Stores East, LP. Wal-Mart Stores
         East, LLC is the sole member of WSE Management, LLC and WSE Investment,
         LLC. Walmart Inc. is the sole owner of Wal-Mart Stores East, LLC and Sam’s West,
         Inc. No publicly traded entity owns more than 10% of Walmart Inc.

         Defendant Wal-Mart Stores Texas, LLC’s insurance carrier is American Home
         Assurance Company and may be financially interested in the outcome of this matter.

        A complete list of all persons, associations of persons, firms, partnerships, corporations,
guarantors, insurers, affiliates, parent or subsidiary corporations, or other legal entities that are
financially interested in the outcome of the case:




DEFENDANT’S CERTIFICATE OF INTERESTED PERSONS                                                   PAGE 1
354334




                                          EXHIBIT D
  Case 3:20-cv-00951-B Document 1-4 Filed 04/17/20                Page 2 of 2 PageID 51




*Please separate names with a comma. Only text visible within box will print.

Plaintiff Pio Bingabing, Estate of Emily Bingabing, Plaintiff’s counsel M. Paul Skrabanek, The
Estate of Rashad Warren



                             Date:                    April 17, 2020

                             Signature:               /s/ Ramona Martinez

                             Print Name:              RAMONA MARTINEZ

                             Bar Number:              13144010

                             Address:                 1700 Pacific Avenue, Suite 3100

                             City, State, Zip:        Dallas, TX 75201

                             Telephone:               214.220.5202

                             Fax:                     214.220.5252

                             E-Mail:                  rmartinez@cobbmartinez.com




DEFENDANT’S CERTIFICATE OF INTERESTED PERSONS                                            PAGE 2
354334
